Citation Nr: 0842427	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for bilateral lower extremity peripheral neuropathy, 
claimed as secondary to VA hernia surgery.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1961 to May 1962.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which denied the veteran's 
compensation claim under 38 U.S.C. § 1151 for a foot/leg 
disability secondary to hernia surgery.  The veteran 
disagreed with the RO's decision and perfected this appeal.

In December 2007, the Board determined that an opinion from 
an independent medical expert (IME) was required to clarify 
whether there was any relationship between the veteran's 
bilateral peripheral neuropathy and his hernia surgery 
performed by the VA in August 2002.  See 38 U.S.C. § 7109 
(West 2002);            38 C.F.R. § 20.901(d) (2008).  The 
resulting IME opinion was received by the Board in September 
2008.


FINDING OF FACT

The competent medical evidence of record supports the 
conclusion that the veteran's bilateral peripheral neuropathy 
which occurred after VA hernia surgery was the result of an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for the entitlement to compensation under 
38 U.S.C. § 1151 for bilateral lower extremity peripheral 
neuropathy have been met.  38 U.S.C. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
claim for entitlement to compensation under 38 U.S.C. § 1151 
on December 15, 2003.  This letter appears to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board notes the veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting 
the veteran's claim.  
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if it is necessary the veteran will be 
afforded additional appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 were 
amended.  Although the record reveals the RO did not consider 
the veteran's claim under 38 C.F.R. § 3.361, the Board finds 
this new regulation codified the existing statutory 
provisions of 38 U.S.C. § 1151, which the RO did consider, 
and that the regulation is in no way liberalizing or 
significantly different from the statutory standard 
considered in the adjudication of the veteran's claim.  
Therefore, the Board finds the veteran is not prejudiced by 
this decision.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
38 C.F.R. § 3.361(d)(1) (2008).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).



Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for bilateral peripheral neuropathy, which 
he claims is a result of hernia surgery performed at a VA 
facility in August 2002.   

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.

Additional disability

With respect to the matter of additional disability, there is 
no question that the veteran developed bilateral peripheral 
neuropathy subsequent to the August 2, 2002 hernia surgery.  
VA outpatient records dated before the veteran's hernia 
surgery do not indicate pain, numbness, or tingling in the 
veteran's lower extremities.  One week prior to his hernia 
surgery, on July 25, 2002, the veteran made no complaints 
about numbness or pain in his feet or legs.  See a July 25, 
2002 VA outpatient pre-operation evaluation.  Pertinently, 
two weeks after his surgery, on August 15, 2002, the veteran 
complained of numbness in his toes, beginning after his 
spinal anesthesia and hernia surgery.  See the August 15, 
2002 VA outpatient treatment record.  The April 2005 VA 
examiner and IME confirmed the presence of additional 
disability in the form of "bilateral lower extremity 
peripheral neuropathy" which the IME stated was very likely 
the result of such surgery.
See the April 2005 VA examiner's report, page 2; see also the 
September 2008 IME opinion.  Accordingly, the statutory 
requirement that additional disability be present is 
therefore met.

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  

Carelessness, negligence, etc.

With respect to careless, negligence, etc. on the part of VA 
medical providers, the April 2005 VA examiner reviewed the 
veteran's entire claims file, gave the veteran a thorough 
physical examination, and as mentioned above, determined that 
the veteran has "[b]ilateral lower extremity peripheral 
neuropathy."  The examiner went on to write:
	
It is this examiner's opinion, based on his [the 
veteran's] history, review of his C-file and examination 
and test results, that his peripheral neuropathy is more 
likely than not secondary to the spinal anesthetic used 
to repair his left direct inguinal hernia on 2 August 
2002.  However, there does not appear to be 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the VA's part causing the 
additional disability.  This condition is a known 
complication of spinal anesthesia although rare in its 
incidence.

See the April 2005 VA examiner's report, page 2.  

The VA examiner's opinion is confirmed by the IME opinion 
obtained by the Board in September 2008.  The IME reviewed 
the veteran's entire medical history, including the above 
mentioned April 2005 VA examiner's findings, and found "with 
a reasonable degree of certainty that the spinal [anesthetic] 
was the immediate cause" of the veteran's disability.  See 
the September 2008 IME opinion, page 1.  The IME went on to 
explain, "in my opinion, it is not likely that the currently 
diagnosed peripheral neuropathy was a result of carelessness, 
negligence, lack of proper skill, error in judgement (sic) or 
fault of the VA in performing the August 2002 hernia 
surgery."  See id.  Based on the opinions of the April 2005                
VA examiner and the IME, the Board finds that the veteran's 
bilateral peripheral neuropathy was not caused by VA 
negligence.

Foreseeability

The thrust of the veteran's argument in this case centers on 
the issue of negligence.              See the veteran's 
substantive appeal (VA Form 9).  This does not, however, 
limit the Board's inquiry.  With respect to whether the 
veteran's bilateral peripheral neuropathy was not reasonably 
foreseeable, the IME explained, "[a]s a rare complication 
that occurs perhaps 4 in 10,000 cases, and even then usually 
in only a transient fashion, the development of peripheral 
neuropathy is in no way a 'foreseeable' event."  The IME 
explained that most practitioners would focus on the most 
commonly recognized complications, or the most dangerous, 
during the informed consent process, but "this particular 
complication    . . . is an extraordinarily uncommon one, and 
in this case one that could not be viewed as 'foreseeable.'"  
See the September 2008 IME opinion, page 2.   

Accordingly, the Board finds that the veteran's bilateral 
peripheral neuropathy is the result of an event which was not 
reasonably foreseeable.

Conclusion

For reasons explained above, the Board find that the criteria 
for entitlement to compensation under the provisions of 
38 U.S.C. § 1151 have been met.  Benefits under 38 U.S.C. 
§ 1151 for bilateral lower extremity peripheral neuropathy re 
therefore allowed.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for bilateral lower extremity peripheral neuropathy, 
claimed as secondary to VA hernia surgery, is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


